CONCURRING OPINION.
I concur in the above opinion, notwithstanding that it appears to me to be squarely in conflict with Amite *Page 225 
County v. Mills, 138 Miss. 222, 102 So. 465, 737, and Smith County v. Mangum, 127 Miss. 192, 89 So. 913. I think it overrules those decisions, and that they ought to be overruled. My dissenting opinion in the Mills Case expressed my views. I have had no reason to change them. I cannot reconcile those cases with Crump v. Board of Sup'rs of Colfax Co., 52 Miss. 107. Here is the way our cases stand now; a valid lease contract may be made; the one made is void. Nevertheless, the municipality is liable for a reasonable rental. On the other hand, although a valid contract of purchase may be made, and the one made is void, there can be no recovery for the actual value.